981 A.2d 1284 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Lekeyia GRAHAME, Petitioner.
No. 250 EAL 2008.
Supreme Court of Pennsylvania.
September 18, 2009.

ORDER
PER CURIAM.
AND NOW, this 18th day of September, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue below. In all other respects the Petition is DENIED.
The issue, rephrased for clarity, is:
Did the Superior Court err in finding sufficient reasonable suspicion based on a "guns follow drugs" presumption to justify a "protective search" of Petitioner's pocketbook for weapons pursuant to Terry v. Ohio 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)?
In addressing this issue, the parties are to discuss and address any alternative, intermediate investigative measures, short of a search, which police officers may have lawfully utilized under the circumstances of this case. See, e.g., 4 Wayne R. Lafave, Search and Seizure § 9.6(e) (4th. Ed.2008).